Citation Nr: 1109447	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-27 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1964 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the RO in Portland, Oregon that in pertinent part, denied service connection for a respiratory disorder. 

There are other issues that are not currently on appeal.  In its June 2008 rating decision, the RO also denied service connection for diabetes mellitus, erectile dysfunction, hypertension, a heart disorder, and obstructive sleep apnea.  The Veteran filed a notice of disagreement as to these issues in June 2008, and later withdrew his appeal as to these issues in July 2008.  See also July 2009 report of contact.  As the Veteran has withdrawn his appeal as to these issues, they are not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


FINDINGS OF FACT

The Veteran does not have a respiratory disorder as a result of his active service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2007.  In that letter, the RO advised the Veteran that he needed to submit another authorization and consent to release information to VA (VA Form 21-4142) regarding his private physicians, as the one he previously submitted listed two different medical providers on one form.  He was provided with a blank VA Form 21-4142.  In the RO's June 2008 decision, the RO stated that although it had asked the Veteran to complete another authorization form for each of his medical providers, he had not responded.  In the July 2009 statement of the case, the RO again notified the Veteran that his private medical records could not be obtained without a completed authorization form for each physician.  In his July 2009 substantive appeal, the Veteran stated that he planned to collect and submit all available medical evidence to VA.  He has not done so.

VA has obtained service treatment records and attempted to assist the appellant in obtaining evidence.  Although the Veteran was repeatedly notified that he needed to submit another VA Form 21-4142 to enable the RO to obtain his private medical records, he has not done so, and therefore the medical records could not be obtained by the RO.  Moreover, he has not submitted any pertinent medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

The RO attempted to obtain records from the Social Security Administration (SSA), but in October 2009, the SSA indicated that after an exhaustive and comprehensive search, the Veteran's medical records were not found.

The Board notes that a VA examination has not been scheduled with respect to the respiratory disorder claim, and that the Veteran has requested such an examination.  However, in the absence of a disease, injury or event in service and a current condition, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that he was exposed to asbestos during his service aboard a Navy ship during service, and that he currently has a respiratory disorder due to that exposure.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service personnel records reflect that he served aboard the U.S.S. Kearsarge (CVS-33) as a bookkeeper.  

Service treatment records reflect that in November 1964, the Veteran complained of a cold; on examination, he had normal breath sounds and his chest was clear.  The diagnosis was upper respiratory infection.  In December 1964, the Veteran complained of cold symptoms for a few days; on examination, his chest was clear.  The diagnosis was an upper respiratory infection.  A November 1965 chest X-ray study was within normal limits.  In May 1966, the Veteran's heart and lungs were within normal limits and his lungs were clear.  He was treated for complaints of cold symptoms in February 1967.  The examiner noted that he had a mild sore throat.  On separation examination in May 1968, his lungs and chest were clinically normal, and a chest X-ray study was within normal limits.  Service treatment records are negative for a chronic respiratory disorder, and are negative for any lung disease.  

In his July 2007 original claim, the Veteran stated that he was exposed to asbestos aboard the U.S.S. Kearsarge (CVS-33) in service, and that his current disability was obstructive sleep apnea.  In an attached asbestos questionnaire, he contended that he had a respiratory condition due to asbestos exposure aboard the U.S.S. Kearsarge from May 1965 to May 1968.  He said that on the ship, he worked under arresting wires and dust fell from them.  He denied any post-service asbestos exposure, and denied any treatment for residuals of asbestos exposure.  He reported a 15-year smoking history.

In a July 2008 statement, he said he was a disbursing clerk during service, and was inside the ship 18 hours per day, which indicated a lot of asbestos exposure.  He stated that he did not know if he currently had any asbestos-related respiratory condition, and requested a VA compensation and pension examination to determine this.

There is no post-service medical evidence reflecting treatment or a diagnosis of a respiratory disorder or lung disease.  

The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has a respiratory disorder, service connection for a respiratory disorder is not warranted in the absence of proof of a current disability.

In summary, the record fails to show competent and probative evidence of a respiratory disorder or lung disease, to include asbestosis, in service or for many years thereafter, and the preponderance of the evidence is against a finding that the claimed respiratory disorder is due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


